PER CURIAM.
The order denying the defendant’s motion for change of venue, which is under review by this appeal under Fla.R.App.P. 9.130(a)(3)(A), is affirmed upon a holding that: (a) an action for reformation of a warranty deed which seeks to change the title to real property is a local action and may properly be brought, as here, in the county where the real property is located, § 47.011, Fla.Stat. (1979); see Franklin v. Sherwood Park, Ltd. Inc., 380 So.2d 1323 (Fla. 3d DCA 1980); Sales v. Berzin, 212 So.2d 23 (Fla. 4th DCA 1968); and (b) the trial court, based on this record, did not abuse its discretion in declining to change the venue of this cause under Section 47.-122, Florida Statutes (1979). Hertz Corp. v. Rentz, 326 So.2d 216 (Fla. 4th DCA 1976).
Affirmed.